ORDER *
Andy Mahindru appeals the judgment of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s decision quieting title to real property in favor of appellees, Gulshan Bhatia and Chandani Sagar. The BAP held that credibility and factual determinations relating to the parties’ intent comprised the central issues in this case, and that the bankruptcy court’s conclusion that Mahindru intended to transfer complete equitable title to Bhatia was not clearly erroneous. The BAP further held that because the transfer of property extinguished Mahindru’s debt to Bhatia, the issue of an accounting of that debt was moot.
We adopt the memorandum disposition of the BAP and affirm its judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.